      Case: 1:21-cv-00064-NBB-DAS Doc #: 11 Filed: 06/15/21 1 of 1 PageID #: 34



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

JEREMY DAVIS                                                                                  PLAINTIFF

V.                                                      CIVIL ACTION NO. 1:21-CV-00064-NBB-DAS

JIMMY EDWARDS,
SCOTT BENSON, and
KAYLA HARRISON                                                                            DEFENDANTS

                            ORDER REQURING PLAINTIFF TO SUBMIT
                           ADDITIONAL INFORMATION TO THE COURT

        This matter comes before the Court upon Plaintiff Jeremy Davis’ pro se complaint challenging

the conditions of his confinement pursuant to 42 U.S.C. § 1983. Doc. # 1. Plaintiff complains about

meals and medical care provided to him while housed at the Union County Jail in New Albany,

Mississippi, and names Sheriff Jimmy Edwards, Jail Administrator Scott Benson, and Assistant Jail

Administrator Kayla Harrison as Defendants. Id. In order for the Court to properly assess the merits of

Plaintiff’s claims, more information is needed. Accordingly, Plaintiff must submit additional information

regarding his claims, specifically he is directed to provide a description of each named Defendant’s

personal involvement in the alleged actions or inactions identified in his complaint. Plaintiff must

submit this information to the Court within thirty (30) days from the date of this Order.

Plaintiff’s failure to do so may result in dismissal of this action pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure.

        SO ORDERED, this the 15th day of June, 2021.
                                                 /s/ David A. Sanders
                                                 DAVID A. SANDERS
                                                 UNITED STATES MAGISTRATE JUDGE
